DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-23 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound of Formula (I) or pharmacologically acceptable salt thereof, does not reasonably provide enablement for ‘pharmaceutically acceptable ester’ of the compounds of Formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 
The instant claims recite “A compound of formula (I) ... or a pharmaceutically acceptable acid addition salt, ester, … … thereof” wherein there is insufficient description and/or enablement in the specification regarding the types of ‘pharmaceutically acceptable esters’ intended by the recitation.
The specification provides a definition for the recitation ‘pharmaceutically acceptable ester’ at pages 42-43 and recites that ‘… refers to esters which hydrolyze in vivo and include those that break down readily in the human body to leave the parent compound or a salt thereof’.  Further, the specification discloses that – “The esters can be formed with an amine, hydroxy, or carboxyl side chain on the compounds described herein”.  An ‘ester’ is a chemical compound derived from an acid, for example, a carboxylate ester is represented by the general formula R-C(=O)OR’ wherein R and R’ are any groups selected from hydrocarbons, etc., e.g., alkyl, aryl, etc.  However, the compounds of Formula (I) specifically define all the substituents and the specification does not provide which ‘ester’ compound hydrolyzes or breaks down in vivo to leave the parent compound or a salt thereof.
The application neither teaches how to make the claimed ‘pharmaceutically acceptable esters’ that hydrolyze or break down in vivo to a parent compound of Formula (I) nor discloses an example of such ‘pharmaceutically acceptable esters’ within the scope of the claims. Therefore, the application clearly fails to provide a representative number of species of the widely divergent subject matter encompassed by the terms ‘esters’ recited in instant claims.
Beyond the disclosure of a representative number of species, the written descriptionrequirement for a claimed genus may be satisfied through sufficient disclosure of the.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound of Formula (I) or a pharmaceutically acceptable salt thereof, does not reasonably provide enablement for a crystalline form of a compound of Formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
The instant claim recites “The compound of Formula (I) or a pharmaceutically acceptable salt, ...  in crystalline form” wherein there is insufficient description or enabling disclosure in the specification regarding the ‘crystalline form’ intended by the recitation.  The specification 
‘Crystalline forms’ or the more generically referred term ‘polymorphs’ generally represents natural variations within compounds which themselves may not have any meaningful use. Therefore, determining whether the claimed compounds have or do not have a crystalline form would require determining whether or not there was such physical characteristic within such a sequence and then determining how to use this information in a patentably meaningful way. The instant invention, however, provides no information to this extent.
Searching the pertinent art in the related pyrimidine area did not result in support for such crystalline forms or polymorphs of instant pyrimidine compounds. 
Based on the above two facts, a scope of enablement rejection follows using relevant Wands factors.  Hence, the burden of establishing the prime facie case is met with. 
(i).	The nature of the invention and the state of the prior art:
Specification is not adequately enabled as to how to make crystalline form of the claimed compounds and the specification has no example of crystalline forms of any of the compounds represented by Formula (I). Specification neither describes crystalline forms of the compounds nor provides an enabling disclosure of ‘crystalline forms’ of the instant compounds.
The state of the art is that is not predictable whether crystals or polymorphs of a compound will form or what their physical characteristic will be. Thus, in the absence of experimentation one cannot predict if a particular crystalline form of a specific compound will form or not. One cannot predict the stoichiometry of the formed crystal or polymorph. 
A state of the art reference, Vippagunta et al., Advanced Drug Delivery Reviews 48: 3-26, 2001, states that formation of crystals or polymorphs is unpredictable.  The reference 

Polymorphism is a condition in which chemically identical substances may crystallize into different forms.  Each form is, however, only stable (thermodynamically) in a certain range of temperature and pressure.  ...  Transitions from one polymorphic form to another may be accompanied by changes in process conditions (temperature, pressure, shear or solution composition), transitions from one polymorphic form to another and lead to formation of a solid product with unacceptable properties (e.g., melting point or dissolution rate)”, see page 3.
(ii).	The predictability or lack thereof in the art:
Hence the term ‘crystalline form’ as applied to the compounds claimed by the applicant are not art-recognized forms of the compounds and hence there should be adequate enabling disclosure in the specification with working example(s).
(iii).	The amount of direction or guidance present:
The synthetic procedures in the specification and illustrated examples in the experimental section of the specification are limited to making the compounds of Formula (I) and not related to crystalline forms thereof.
(iv).	The presence or absence of working examples:
	There is no working example of any crystalline form of a compound of Formula (I).  The crystalline forms cannot be simply willed into existence.  As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “[T]he specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity.  However ... there, is no evidence that such compounds exist... the examples of the patent do not produce the postulated compounds... there is ... no evidence that such compounds even exist.”   The same circumstance appears to be true here. There is no evidence that crystalline forms of the 
(v). 	The breadth of the claims & the quantity of experimentation needed:
Specification provides no support, as noted above, for compounds generically embraced in the claims would lead to desired crystalline form of the compound of Formula (I).  The quantity of experimentation needed would be an undue burden on skilled art in the chemical art since there is inadequate guidance given to the skilled artisan for the many reasons stated above.  Even with the undue burden of experimentation, there is no guarantee that one would get the product of desired polymorph of compound embraced in the instant claims in view of the pertinent reference teachings.

Claims 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating non-Hodgkin’s lymphoma1 or diffuse large B-cell lymphoma2 in a subject comprising administering to the subject an effective amount of a compound of Formula (I), does not reasonably provide enablement for a method of treating all other types of ErbB associated diseases or BTK associated diseases in a subject comprising administering to the subject an effective amount of a compound of Formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
The instant claims 14-15 are drawn to ‘a method of treating an ErbB associated disease or BTK associated disease in a subject’; claims 16-17 are drawn to ‘… wherein the ErbB associated 
The biological examples 99-104 and the corresponding data in the specification at pages 274-292 provide assays for measuring activity of the compounds for inhibition of EGFR, Her2, BTK and results for exemplified compounds in terms of IC50(nM) and GI50(nM) values are provided in Tables 2-9.  There is nothing in the specification to show that the compounds of the present invention are useful in a method of treating all of the ErbB associated diseases and BTK associated diseases.
The instant claims are directed to ‘a method of treating an ErbB associated disease or BTK associated disease in a subject’.  The specification at page 56 discloses that ‘examples of ErbB associated diseases include but not limited to, immune-related diseases, proliferative disorders, cancer, and other diseases’ and ‘BTK associated diseases include oncology diseases and autoimmune diseases’.  The specification at pages 274-292 provides biological assays and discloses EGFR, Her2, BTK inhibitory activity in specific cell lines (see the Tables at pages 276-292) and results for some of the exemplified compounds are provided therein.  Based on the provided biological activity for the compounds, the instant claims recite ‘a method of treating an ErbB associated disease or BTK associated disease in a subject’.
50(nM) and GI50(nM) values for some of the exemplified compounds, however, applicant did not state on record or provide any guidance that the assays provided are correlated to the clinical efficacy of the treatment of various diseases of the claims.  It is generally known that the in vitro activity data holds significant role in determining the dosage regimen based on the minimal effective concentration of each of the compound to achieve the desired inhibition of EGFR, Her2, or BTK for each of the type of disease.
The instant claims recite: ‘a method of treating an ErbB associated disease or BTK associated disease in a subject’.  First, the instant claims cover 'diseases' that are known to exist and those that may be discovered in the future, for which there is no enablement provided.  The use disclosed in the specification is as EGFR, Her2, or BTK kinase inhibitors, useful treating immune-related diseases, autoimmune diseases, proliferative disorders, cancer, oncology diseases, and other diseases.  There is nothing in the disclosure regarding how the disclosed in vitro data correlates to the treatment of the various diseases encompassed by the instant claims.  The diseases encompassed by the instant claims include various types of autoimmune diseases, cancer, etc. some of which have been proven to be extremely difficult to treat.   Further, there is no reasonable basis for assuming that the myriad of compounds embraced by the claims will all share the same physiological properties since they are so structurally dissimilar as to be chemically non-equivalent and there is no basis in the prior art for assuming the same.  Note In re Surrey, 151 USPQ 724 regarding sufficiency of disclosure for a Markush group.

The instant claims include 'method of treating oncology diseases, proliferative disorders, and cancer'.  A ‘proliferative disorder’, ‘oncology disease’ or 'cancer' is anything that causes or caused by abnormal tissue growth.  That can be growth by cellular proliferation more rapidly than normal, or continued growth after the stimulus that initiated the new growth has ceased, or lack (partial or complete) of structural organization and/or coordination with surrounding tissue.  It can be benign or malignant.  Thus, such term covers not only all cancers, but also covers precancerous conditions such as lumps, lesions, polyps, etc.  No compound has ever been found to treat cancers of all types generally.  Since this assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits.  The existence of such a “silver bullet” is contrary to our present understanding of oncology.  The state of the art is not indicative any pharmaceutical agents that are useful in the treatment of cancer generally.  In re Buting, 163 USPQ 689 (CCPA 1969), wherein 'evidence involving a single compound and two types of cancer, was held insufficient to establish the utility of the claims directed to disparate types of cancers'.  Thus, it is beyond the skill of oncologists today to get an agent to be effective against cancers generally.
Further, there is no established single antiproliferative or anticancer therapeutic agent for all these types of proliferative diseases and/or cancers, which are characterized by the proliferation of tumor cells.  The ideal chemotherapeutic drug would target and destroy only cancer cells without adverse effects or toxicities on normal cells. Unfortunately, no such drug exists; there is a narrow therapeutic index between cell kill of cancer cells and that of normal cells.  Successful treatment of cancer requires elimination of all cancer cells, whether at the primary site, extended to local-regional areas, or metastatic to other regions of the body. The major modalities of therapy are surgery and radiotherapy (for local and local-regional disease) and chemotherapy (for systemic sites).  For example, regarding the treatment of leukemia, The Merck Manual (online edition) states, that “Treatment programs and clinical situations are complex”.  Dosage regimen is dependent on several risk factors and the contribution of each active ingredient of a multidrug combination therapy is complex and unclear.
Taken as a whole, the skill level in oncology must be considered as low. "It should benoted that oncology has the lowest success rates of any therapeutic area." Cancer Drug Designand Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 431. There is evensome understanding why this is so. Preclinical testing relies on immortal in vitro cell lines, but
The obvious limitations of subcutaneously transplanted xenografts are a) that they do notreside in the same anatomical site as the corresponding tumor in patients; b) that these generallydo not metastasize (which is usually how cancers commonly kill patients); c) that the bloodvessels and stroma are of mouse, not human, origin; and d) that the cells used are from ahomogeneous, not heterogeneous, cell type (real world cancers are normally heterogeneous).Another part of the problem is that it is recognized that anti-cancer drugs are generallyanomalous (as compared to other types of drugs), which greatly limits the ability to use general pharmacological knowledge: "Clearly, the ability to predict acceptable pharmaceutical properties based on chemical structure would be highly desirable. In an attempt to meet this challenge "Lipinski's Rules" were formulated, based on a retrospective analysis of success rates of new orally administered agents entering early clinical trials .... Interestingly, most commonlyused cancer drugs fail to satisfy these criteria .... Many marketed anticancer drugs break most ofthe rules of good pharmacokinetic (PK) behavior" (page 429).

It is not established in the specification how one of ordinary skill in the art would be able to extrapolate the data provided in the specification to the entire scope of the instant claims. See, for example, the state of the art references, Gura et al. (Science 1997) and Johnson et al., (British J. of Cancer 2001) - Gura et al., teaches that researchers face the problem of sifting through potential anticancer agents to find the ones promising enough to make human clinical trials worthwhile and further teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models but that only 39 have actually been shown to be useful for chemotherapy (see the first two paragraphs).  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Also, with regard to unpredictability, Johnson et al., teaches that the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer.  These state of the art references plainly demonstrate that the art of developing and testing anticancer drugs particularly for use in humans is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat any and all cancers.

Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved”.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
The treatment of cancer generally cannot possibly be considered enabled.  By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
The instant claims include ‘a method of treating immune-related and autoimmune diseases’.  “Autoimmune diseases” are processes that can take place in virtually any part of the body.  There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate the inflammatory reaction.  There are dozens of such diseases, which have fundamentally different mechanisms and different underlying causes, often unknown.  Autoimmune diseases constitute a diverse collection of disorders in which dysregulated innate and adaptive immunity results in production of autoantibodies, autoreactive T-cell clones, and 
There is a loosely connected group of “lupus” diseases. These include 1. Cutaneous Lupus: This includes a wide assortment of forms Acute cutaneous lupus erythematosus (ACLE), Subacute cutaneous lupus erythematosus (SCLE) are the two acute forms. Chronic cutaneous lupus erythematosus (CCLE) includes Discoid lupus erythematosus (DLE), which also has Hypertrophic/verrucous variant and a Teleangiectoid variant and the palmar-plantar form of DLE. Other chronic forms are Lupus erythematosus profundus (LEP) and Chilblain lupus erythematosus (CHLE aka “Hutchinson lupus”). In addition, there is Intermittent cutaneous lupus erythematosus (ICLE) as well as Lupus erythematosus tumidus (LET), which is now considered a separate entity. Finally, there is the category of Bullous lesions in lupus erythematosus (BLE); 2. Systemic lupus erythematosus (SLE) which can affect any system or organ in the body including the joints, skin, lungs, heart, blood, kidney, or nervous system; 3. Drug-induced lupus erythematosus (DILE), a side effect of long-term use of certain medications; 4. Neonatal lupus, a condition acquired from the passage of maternal autoantibodies (anti-Ro/SSA or anti-La/SSB) which can affect the skin, heart and blood of the fetus and newborn; and 5. “Lupus in Overlap”, in which a form of lupus overlaps with rheumatoid arthritis, Myositis, Sjogren's Syndrome, Mixed Connective Tissue Disease (generally polymyositis-dermatomyositis plus Scleroderma), or Scleroderma. These are now considered specific syndromes, not merely a case of a person happening to have two disorders. 
There is a group of autoimmune blistering disorders including  Dermatitis herpetiformis (DH), associated with a gluten-sensitive enteropathy (GSE), Bullous pemphigoid (BP) 
Cryopyrin-associated periodic syndrome (CAPS) is a spectrum of disorders associated with mutations in NLRP3, including familial cold autoinflammatory syndrome, the Muckle-Wells syndrome, and neonatal-onset multisystem inflammatory disease. 
Autoimmune Disorders of the Lung is a group including idiopathic nonspecific interstitial pneumonia (NSIP), asthma, Idiopathic Bronchiolitis Obliterans, Idiopathic Pulmonary Fibrosis, Idiopathic pulmonary alveolar proteinosis (I-PAP), and Goodpasture Syndrome.  Collagen Vascular Diseases of the Lung are thought to often have an autoimmune component.
Idiopathic Inflammatory Myopathies (IIM) constitutes a heterogeneous group of diseases includes Primary idiopathic polymyositis, Primary idiopathic dermatomyositis, Polymyositis or dermatomyositis with malignancy, Juvenile dermatomyositis (or polymyositis), Polymyositis or dermatomyositis associated with other connective tissue diseases, Inclusion body myositis (IBM), Granulomatous Myositis, ) Eosinophilic myositis, Focal Myositis and Orbital myositis.
Autoimmune neuritis is any inflammation of the nerves arising from the body’s own immune system, and includes Guillain-Barre Syndrome and Miller Fisher Syndrome. GBS is often preceded by a viral or bacterial infection, surgery, immunization, lymphoma, or exposure to toxins. Demyelination occurs in peripheral nerves and nerve roots, and weakness of respiratory muscles and autonomic dysfunction may occur.    Miller Fisher Syndrome involves oculomotor dysfunction, ataxia, and loss of deep tendon. The ataxia is produced by peripheral sensory nerve dysfunction. Facial weakness and sensory loss may also occur. The process is mediated by autoantibodies directed against a component of myelin found in peripheral nerves.

The Autoimmune hepatobiliary diseases (AIHBD) comprise autoimmune hepatitis, primary biliary cirrhosis, primary sclerosing cholangitis and the overlap syndromes. 
Polyglandular autoimmune (PGA) syndromes occur as Type I (also called Whitaker syndrome), Type II (which is autoimmune Addison's disease in combination with thyroid autoimmune diseases and/or type 1 diabetes mellitus) and Type III (which exists as PAS IIIA - Autoimmune thyroiditis with type 1 diabetes mellitus; PAS IIIB - Autoimmune thyroiditis with Pernicious Anemia, and PAS IIIC - Autoimmune thyroiditis with vitiligo and/or alopecia and/or other organ-specific autoimmune disease, notably Celiac's, hypogonadism, and Myasthenia gravis)). 
One broad category is the antibody mediated diseases, which includes (in addition to certain forms of the lupus family and some other disorders discussed above) Castleman's disease, Antibody-mediated autoimmune myocarditis, autoimmune hemolytic anemia (AIHA), myasthenia gravis, Lambert-Eaton myasthenic syndrome (LEMS), multifocal motor neuropathy,  Graves' disease, Idiopathic thrombocytopenic purpura, Primary Sjögren’s syndrome, stiff person syndrome, Relapsing polychondritis, Pure white cell aplasia, Epidermolysis bullosa acquisita, cramp-fasciculation syndrome and Isaacs syndrome (acquired neuromyotonia), although in some cases, these are mixed with other responses.  These vary greatly in the nature of the self-antigen. 

In addition, there are a number of disorders in which it is unclear whether these should or should not be considered as autoimmune. Consider Autism, Primary sclerosing cholangitis (PSC), Multiple Sclerosis, Idiopathic pulmonary fibrosis, Phacogenic Uveitis,  adhesive capsulitis, fibromyalgia, arachnoiditis, Rosacea, Hidradenitis suppurativa,  Multifocal Motor Neuropathy with conduction block (MMN), Polymyalgia Rheumatica, Hailey-Hailey disease (Familial benign chronic pemphigus) and Still's disease. Whether these are or are not 
Further, there are always new possibilities of disorders which may or may not be autoimmune. As a recent example, there is some evidence from mice studies that OCD might well have an immune component, so OCD may, or may not, be embraced by these claims.
The diagnosis of each of the disease is generally suggested by medical history and reports of endoscopy, cytology, X-ray, biopsy, etc. depending on the symptoms, signs and complications, which is essential to establish the dosage regimen for appropriate treatment or prevention.  The disclosure does not provide any guidance towards the dosage regimen required to facilitate the treatment and/or inhibition of the claimed disorders, nor indicate competent technical references in the appropriate methods.
(Only a few of the claimed diseases are discussed here to make the point of an insufficient disclosure, it does not definitely mean that the other diseases meet the enablement requirements).
MPEP § 2164.01(a) states that “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)”.  That conclusion is clearly justified here and undue experimentation will be required to practice the claimed invention.
.

Claims 13, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting EGFR, Her2 or BTK by using a compound of Formula (I), does not reasonably provide enablement for a method of inhibiting all other types of ErbB family receptor tyrosine kinases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
As a general rule, enablement must be commensurate with the scope of claim language. full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
The instant claims are drawn to ‘a method of inhibiting ErbB or BTK by using one or more compounds of Formula (I)’.  The specification starting at page 274 provides biological data for exemplary compounds in two types of ErbB: EGFR and Her2.  The specification at page 1 provides that ‘ErbB family tyrosine kinases act to transmit signals from the outside of a cell to the inside by activating secondary messaging effectors via phosphorylation event at their tyrosine phosphorylation residues’.  The specification discloses that ‘EGFR has been found to be overexpressed and/or mutated in many cancers’; ‘Her2 overexpression can occur in breast, ovarian, bladder, non-small cell lung carcinoma, as well as several other tumor types’, see page 2.  The instant claims appears to be 'reach through' claim. Reach through claims, in general have a format drawn to mechanistic, receptor binding or enzymatic functionality and thereby reach through any or all diseases, disorders or conditions, for which they lack written description and 
The specification does not provide sufficient guidance to one of ordinary skill in the art to test the scope of instantly claimed ‘ErbB inhibition’ activity.  The specification at pages 44-45 provides that “ErbB or wild-type ErbB refers to normal ErbB family members” and ‘the term “mutations” refers to any mutations to the ErbB protein’.  The specification does not provide description of the scope covered by the term ‘ErbB protein’ and/or the sources for the various ErbB proteins encompassed within the ErbB family.  A state of the art reference, Zhou et al. (Bioinformatics 2007) provides that “Proteins function through interactions with other proteins and biomolecules.  Protein-protein interfaces hold key information toward molecular understanding of protein function” (see Abstract).  Another state of the art reference, Hanks et al., regarding protein kinases provides that – ‘protein kinases make up a large superfamily of homologous proteins’ (see abstract).  Further, the referenced teaches that: “One of largest known protein superfamilies is made up of protein kinases identified largely from eukaryotic sources. … … The protein kinases are related by virtue of their homologous kinase domains (also known as catalytic domains), which consist of 250-300 amino acid residues. … … Consequently, about 200 different superfamily members (products of distinct paralogous genes) had been recognized from mammalian sources alone! The prediction made several years ago that the mammalian genome contains about 1000 protein kinase gens (roughly 1% of all genes) would still appear to be within reason, and may even be an underestimate” (see page 576).  
The instant specification provides biological data for testing the inhibiting activity related to specific types of kinases: EGFR, Her2, and BTK.  There is no other experimental data related to any other ErbB proteins or ErbB receptor tyrosine kinase family.  Applicant did not state on 
Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the instantly claimed ‘method of inhibiting ErbB’.  Pharmacological/physiological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved”.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
MPEP § 2164.01(a) states that “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)”.  That conclusion is clearly justified here and undue experimentation will be required to practice the claimed invention.
Thus, factors such as “sufficient working examples”, “the level of skill in the art” and “predictability”, etc. have been demonstrated to be sufficiently lacking in the use of the invention.  In view of the breadth of the claim, the chemical nature of the invention, the unpredictability of ligand-receptor interactions in general, and the lack of working examples regarding the activity of the claimed compounds of formula (I), one having ordinary skill in the .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15, 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
Claim 12 is drawn to “A compound of Formula (I) … according to claim 1 for use as medicament for inhibiting EGFR”.  As can be seen, the claim recites ‘compound for use’ without actually setting forth any steps for the use and therefore, the claim recites an ‘intended use’ of the compound of claim 1 without further limiting the scope of claim 1.  See In re Tuominen, 213 USPQ 89 and MPEP § 2111.02, section II.
Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation “ErbB 
Claim 23 is directed to “A compound of Formula (I) … as claimed in claim 1, in combination with a second therapeutic agent, …”.  The instant claim recites ‘a compound’, however, actually recites a mixture or combination of the compound plus an additional therapeutic agent.  This claim is of improper format.  If applicant intends to claim ‘a composition comprising a compound of claim 1 in combination with an additional therapeutic agent’, then the claim should be recited as ‘a composition’ or ‘a pharmaceutical composition’ or ‘a combination’ claim.  The preamble of ‘a compound’ is not appropriate for this claim.
In claim 23, line 3, the recitation “… a second therapeutic agent, preferably an anti-tumor agent” is confusing and indefinite.  In the above recitation, the term “preferably” is not acceptable because a subgenus is claimed within a genus.  The term renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,007,198. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims substantially the compounds of the reference claims; and or the compounds according to instant claims are structurally analogous to reference claimed compounds.  
The reference claims are drawn to compounds of Formula (I), see the structural formula in claim 1 (relevant portion from reference claims are provided below for convenience); and the specific compounds recited in claim 2.

    PNG
    media_image1.png
    320
    272
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    230
    265
    media_image2.png
    Greyscale

The compounds are taught to be useful as pharmaceutical agents, see claims 3-5.  The reference disclosure provides that ‘the compounds inhibit ErbB (e.g., EGFR or Her2) and/or BTK and useful in treatment of diseases associated with mutant forms of ErbB and/or BTK’, see col. 1.  The instant claims differ from the reference claims by reciting a genus that encompasses the genus of the structural formula of reference claim 1 and/or the species recited in claim 2.  In other words, the instant claims differ by reciting a genus covering the subgenus and/or species recited in reference claims, and the use consistent with reference disclosure.  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the compounds from the reference claims, including those instantly claimed, because the skilled .

Receipt is acknowledged of the Information Disclosure Statements filed on April 11, 2021 and October 22, 2021 and copies are enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

March 12, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 OCI-LY-10 – non-Hodgkin’s lymphoma cell line (see https://www.ebi.ac.uk/ols/ontologies/efo/terms?short_form=EFO_0006708)
        2 TMD8 - diffuse large B cell lymphoma cell line (see https://www.ebi.ac.uk/ols/ontologies/efo/terms?short_form=EFO_0006496)